 



Exhibit 10.37
NORTH POINTE INSURANCE COMPANY
MANAGING GENERAL AGENCY AGREEMENT
     THIS AGREEMENT is made on July 1, 2006 between North Pointe Insurance
Company, a Michigan insurance corporation, of 28819 Franklin Road, Southfield,
MI 48034 (“Company”) and South Pointe Financial Services, Inc., a Michigan
corporation, of 10199 Southside Blvd., Suite 200, Jacksonville, FL 32256-0757
(“South Pointe”).
     In consideration of the terms of this document and any Addenda to this
document (collectively, “Agreement”), and pursuant to South Pointe’s request
that the Company’s underwriting facilities be made available to South Pointe for
the placement of insurance, the parties agree:
APPOINTMENT AND AUTHORITY
     1. The Company appoints South Pointe as its managing general agent,
granting it authority and the power to solicit, receive, accept, bind, decline,
countersign, and endorse insurance on those lines of insurance and classes of
risk identified on the attached Commission Addendum, and generally with all
powers and authority necessary to conduct a managing general agency for the
Company. South Pointe will not delegate this authority to any other person
without the Company’s express written authorization. This appointment is not
exclusive and the Company may appoint general agents and retail agents in the
same state(s).
     2. The policies solicited by South Pointe or its sub-agents and written by
the Company in these lines are referred to in this Agreement as the “Policies.”
The primary insured under a Policy is a “Policyholder.”
     3. South Pointe will act on the Company’s behalf only pursuant to the
authority that this Agreement grants and the underwriting guidelines (including
rules, regulations and rate manuals) and other written directives that the
Company furnishes to South Pointe. The Company may amend these guidelines and
directives at any time.
     4. South Pointe may market the Company’s insurance products both directly
to potential Policyholders and through sub-agents, who will be deemed agents of
South Pointe for purposes of carrying out this Agreement’s terms. The Company
retains the right to pre-qualify any such sub-agents.
     5. The Company grants South Pointe the authority to bind commercial risks.
     6. South Pointe is authorized to adjust, compromise and settle claims.
ACCEPTANCE OF APPOINTMENT
     7. South Pointe accepts this appointment, agreeing to perform faithfully
its duties to the best of its knowledge, skill, and judgment.
COMMISSIONS
     8. The Company will pay South Pointe commissions in accordance with the
attached Commission Addendum (“Commissions”). The commissions fully compensate
South Pointe for its services under this Agreement.
     9. During this Agreement’s term and after its cancellation, South Pointe
will refund to the Company unearned Commissions caused by Policy cancellations
or reductions at the same rate

 



--------------------------------------------------------------------------------



 



at which the Commissions were retained by or paid to South Pointe. South Pointe
will pay any such refund within 10 days after the Company’s written notice to
South Pointe.
     10. The Company may revise this Agreement’s Commission rates by giving not
less than 60 days written notice to South Pointe. Such a change shall not effect
Commissions on premiums written before the effective date stated in the written
notice.
     11. Uncollectible premiums arising from additional amounts due on
particular Policies as a result of adjustable exposures or audits may be turned
back to the Company for direct collection and South Pointe shall not be
responsible for such premium provided:
          (a) South Pointe has made every reasonable effort to obtain and retain
an adequate deposit premium; and
          (b) South Pointe has billed for and made at least three attempts
(including original billing) to collect the additional premium; and
          (c) South Pointe notifies the Company not less than 45 days and no
more than 60 days after the month in which South Pointe issued the audit
endorsement and provides to the Company proof of its three attempts to collect
along with proof of two attempts by its subproducer to collect the additional
premium due.
     12. No Commission will be paid on items turned over to the Company for
collection, unless subsequently collected by South Pointe.
PREMIUMS AND ACCOUNTING
     13. South Pointe guarantees payment of all monies due to the Company on
Policies written under this Agreement, whether or not collected by South Pointe.
The Company must specifically authorize in writing any flat cancellations of
policies or coverage bound or issued.
     14. The Policies will be billed under the terms of the Company Billed
Policies Addendum signed by the parties.
     15. Any premiums, taxes and fees collected by South Pointe on the Policies
notwithstanding the terms of the Company Billed Policies Addendum are the
Company’s property, and will be held by South Pointe in a fiduciary capacity in
trust for Company until delivered to the Company. The keeping of an account with
South Pointe on Company’s behalf, as a creditor and debtor account, is declared
a record memorandum of business transacted, and neither such keeping of account
nor alteration in commission amount, nor failure to enforce prompt remittance,
compromise, settlement, declaration of balance of account nor suspension or
cancellation of this South Pointe Agreement shall be held to waive assertion of
the fiduciary relationship as to premiums collected by South Pointe. South
Pointe will retain the income from any such funds it holds in trust for the
Company. The right of South Pointe or any other person to receive Commissions
shall at all times be subordinate to the Company’s right to offset or apply
Commissions, including Profit Sharing Commissions (as may be defined in any
Profit Sharing / Contingency Commission Addendum attached to this Agreement),
against any indebtedness of South Pointe to the Company. This right of offset
shall also apply against any liability incurred by the Company to any person by
reason of any negligent or unauthorized acts committed by South Pointe.
     16. South Pointe will maintain a complete record of all transactions
involving the Company and the Policyholders, including records of all Policies,
endorsements and modifications issued by the Company, billing and accounting
transactions and notices of all claims or occurrences

2



--------------------------------------------------------------------------------



 



representing potential claims. These accounting and underwriting records will be
subject to inspection or audit by the Company at any reasonable time during this
Agreement’s term and for 3 years after its termination.
     17. The Company’s policy on checks returned for non-sufficient funds
(“NSF”) is:
          (a) If a Policyholder makes a down payment on a renewal policy with an
NSF check, the Company will flat cancel the Policy. If a Policyholder makes an
installment payment on a Policy in effect with an NSF check, the Company will
cancel the Policy at the date of earned equity.
          (b) If South Pointe makes a down payment or an installment payment on
a Policy in effect with an NSF check, the Company will re-deposit the check one
time. If the check is returned a second time, the Company will flat cancel the
Policy if the check was for a down payment and cancel at the date of the earned
equity if the check was for an installment premium. Further, if South Pointe
makes a payment to the Company with an NSF check, its authority under this
Agreement will be suspended until the Company is reimbursed the amount of the
NSF check plus any related bank charges.
          (c) If a Policyholder makes a premium or other payment on a Policy to
South Pointe by an NSF check and South Pointe has sent an agency check to the
Company on that Policy, South Pointe must notify the Company about the NSF check
in writing within 30 days of the Policy’s effective date and send the Company a
copy of both sides of the NSF. When the Company receives the notice and the
check copy, the Company will flat cancel the Policy if the check was for a down
payment and cancel at the date of the earned equity if the check was for an
installment premium. South Pointe must deliver both a timely notice and the
check copy in order to be reimbursed from the return premium.
INDEPENDENT CONTRACTOR STATUS
     18. The parties’ intent as stated in this Agreement is best served when
South Pointe is an independent contractor for all purposes. As an independent
contractor, South Pointe has the right to exercise independent judgment as to
time, place and manner of soliciting insurance applications, servicing
Policyholders, and otherwise carrying out this Agreement’s provisions.
Furthermore, South Pointe will pay all expenses in connection with its South
Pointe and has no authority to incur any indebtedness on behalf of Company.
     19. This agency appointment is not exclusive. South Pointe is an
independent insurance agency. South Pointe may represent other insurance
companies and the Company may appoint other insurance agents.
NOTIFICATION TO THE COMPANY
     20. South Pointe will forward to the Company copies of all binders,
policies, certificates, renewals and endorsements issued by South Pointe, and
will otherwise notify Company of all liability accepted within 10 days following
the effective date of the liability or change.
     21. Any risk that South Pointe submits to the Company for approval because
South Pointe does not have the authority to bind or quote that risk by this
Agreement or the Company’s Underwriting Guide or underwriting program, and which
the Company approves for quote, must be reported to the Company the same day
that South Pointe binds that risk.
     22. South Pointe will report to the Company all actual and potential claims
on a Policy. This report will be made in writing no later than the end of the
business day following the day that

3



--------------------------------------------------------------------------------



 



South Pointe receives notice of the claim, regardless of how the notice is
obtained or received. South Pointe will forward to the Company immediately all
proofs of loss, notice-of-claim letters, summons and complaint and other legal
papers or documents relating to such a claim.
OWNERSHIP OF EXPIRATIONS
     23. If, upon cancellation of this Agreement, South Pointe has promptly
accounted for and paid to the Company all premiums and other monies and
securities collected or held for or on behalf of Company for which South Pointe
may be liable, and South Pointe is not otherwise in default of this Agreement,
then the records of South Pointe and the use and control of expirations shall
remain the property of South Pointe. Otherwise, the right and title to the
records and the use and control of ownership of expirations shall be vested in
the Company for sale, use or disposal as it deems fit to reduce the amount of
indebtedness. To this end, South Pointe grants the Company a security interest
in the Policies’ expirations.
     24. Regardless of who owns control of the expirations, the parties
recognize that the Policyholder, who pays the premium, ultimately decides who
services and underwrites their insurance. Therefore, despite the language
regarding the property rights and the expiration dates of Policies, the decision
of the Policyholder reflects the ultimate proprietary interest of expirations.
TERMINATION AND SUSPENSION
     25. This Agreement will terminate if at least one of the following occurs:
          (a) The Company ceases to write insurance in the state(s) identified
in the preamble.
          (b) A party gives 60 days’ advance written notice to the other,
without assigning cause.
          (c) Automatically if any public authority cancels, suspends or
declines to renew South Pointe’s license or Certificate of Authority, written
notice of which South Pointe must give to the Company by the end of the business
day following the date of the act in question.
          (d) Automatically on the effective date of sale, transfer, or merger
of South Pointe’s business, unless the Company has agreed to appoint the
successor as its general agent as provided in this Agreement.
          (e) Automatically upon attachment of South Pointe’s business, records
or accounts pursuant to any order of court or regulatory official.
          (f) Automatically if any federal or state insolvency proceeding is
started by or against either party, which proceeding is not dismissed within
30 days of its filing.
          (g) Immediately upon either party giving written notice to the other
in the event of abandonment, fraud, or gross and willful misconduct on the part
of such other party.
          (h) Upon South Pointe’s default in its payment or performance
obligations under this Agreement, in which case the Company may immediately
terminate this Agreement without notice and be relieved of any further
obligation to the South Pointe.
     26. On the occurrence of Items (c) through (h), the Company has the option
of immediately suspending all or any part of the authority given to South Pointe
under this Agreement,

4



--------------------------------------------------------------------------------



 



instead of terminating the Agreement. The Company will notify General Agent of
any such suspension in writing. General Agent’s authority under this Agreement
then will be subject to the terms of the notice of suspension. The decision to
suspend rather than terminate this Agreement is in the Company’s sole
discretion. The right to exercise this alternative does not affect the Company’s
right to terminate this Agreement. Suspension is not a pre-requisite for
termination.
     27. Any unused policies, certificates, endorsements or binders, and other
unused supplied containing the Company’s name and/or logo trademark, shall
remain the Company’s property and shall be accounted for and surrendered by
South Pointe to Company on demand.
SOUTH POINTE’S OBLIGATIONS AFTER TERMINATION
     28. If upon this Agreement’s termination, South Pointe is entitled to the
ownership, use and control of expirations, the Company at South Pointe’s
election will continue outstanding insurance in force until the normal
expirations of such insurance subject to the following:
          (a) The Company reserves all of its rights to cancel Policies
continued in force for non-payment of premium or for underwriting reasons.
          (b) South Pointe shall continue to service the outstanding Policies,
process non-renewal notices and endorse the Policies.
          (c) With respect only to the servicing of Policies continued in force
after the termination of this Agreement, South Pointe shall continue to be the
Company’s recognized representative, subject to all of this Agreement’s
provisions, except that South Pointe shall not, without the Company’s prior
approval, increase or extend the term or condition of any Policies.
          (d) All premiums are promptly accounted for and paid to the Company by
South Pointe.
          (e) The Policyholder has the ultimate right to decide who writes their
insurance.
INDEMNIFICATION
     29. The Company will indemnify South Pointe against liability, including
the cost of defense and settlements, imposed by law for damages sustained by
Policyholders and caused by the Company’s acts or omissions, provided South
Pointe has not caused or contributed to such liability by any act or omission.
South Pointe will notify the Company promptly of any claim or suit against South
Pointe and cooperate and participate with Company in any investigation,
settlement or defense of the claim or suit.
     30. South Pointe will indemnify the Company for any damages resulting
directly or indirectly from South Pointe’s negligence, acts or omissions, any
violations of any insurance law or insurance department regulation and/or breach
of South Pointe’s obligations under this Agreement. The Company will notify
South Pointe promptly of any claim or suit against the Company and cooperate and
participate with South Pointe in any investigation, settlement or defense of the
claim or suit.
     31. South Pointe will maintain the following kinds of insurance in at least
the amount indicated and provide proof of such coverage upon request by the
Company:

             
 
  Comprehensive General Liability   $500,000/occurrence    
 
  Professional Errors and Omissions   $1,000,000/each claim and in the aggregate
   

5



--------------------------------------------------------------------------------



 



GENERAL PROVISIONS
     32. The Company shall not be responsible for expenses incurred by South
Pointe, whether on South Pointe or the Company’s behalf, unless previously
authorized by the Company in writing.
     33. If there is a conflict between this document and any Addendum to this
document, the Addendum will govern.
     34. Where local usage or insurance law uses terms such as “producer” or
“broker” instead of “agent” this Agreement is to be read so as to substitute the
local usage term without other change in the express or implied meaning of its
terms.
     35. South Pointe shall not broadcast, publish or distribute any advertising
materials or other matters, including marks or logos, referring to the Company
or to the Company’s Policies or contracts of insurance, without first securing
written approval from an officer of the Company.
     36. The Company alone may revise this Agreement after it gives South Pointe
no less than 60 days advance written notice describing the revision and its
effective date. In the interest of proper recordation, but not as a condition to
the effectiveness of the revision, the parties will confirm in writing and sign
any revision of the Agreement.
     37. The Company may immediately discontinue any product line described in
this Agreement without liability to South Pointe. The discontinuance of any
product line will not by itself result in a termination or suspension of this
Agreement.
     38. Upon suspension of South Pointe’s authority or termination of this
Agreement, the Company may, at its sole discretion, seek to collect premiums
directly from any producing agency or from the insured.
     39. South Pointe will notify the Company in writing of its intent to sell,
merge or otherwise transfer all or part ownership of its insurance agency or its
interest in the Policy expirations. This notice will be given as soon as
practicable but not less than 30 days prior to the effective date of any such
proposed transaction. At its sole discretion, the Company may assign this
Agreement to the successor, enter into a new Agency Agreement with the
successor, or terminate this Agreement.
     40. South Pointe may not assign this Agreement without the Company’s
express written consent.
     41. If the Company finds it necessary to perform any duty that this
Agreement otherwise imposes on South Pointe, or by course of conduct to continue
to service the outstanding contracts of insurance, South Pointe shall be liable
for all of the Company’s reasonable resulting costs, including attorney fees.
     42. Any of South Pointe’s individual stockholders who are also its officers
jointly and severally guarantee all of General Agent’s payment and performance
obligations under this Agreement.
     43. There are no promises, agreements, or understandings between the
parties other than those contained in this Agreement. This Agreement supercedes
all prior agreements between the parties. This Agreement can only be amended in
writing signed by an officer of each party.

6



--------------------------------------------------------------------------------



 



     44. Notices under this Agreement shall be given by delivering or mailing a
copy to the party entitled to notice. Notice by mail shall be deemed
sufficiently given when mailed by certified mail, postage prepaid, addressed to
a party at its last known address.
     45. South Pointe shall comply with all applicable laws or regulations of
the state(s) in which it may operate with respect to the procurement and
placement of insurance and shall provide the appointing authority in each state
with all required filings, affidavits, and reports.
     46. General Agent will collect and to pay all premium taxes or other
required taxes or fees relating to any Policy that may become due any taxing
authority within the boundaries of any state or commonwealth.
     47. If any dispute or disagreement shall arise in connection with any
interpretation of this Agreement, its performance or nonperformance, or the
figures or calculations used, the parties shall make every effort to meet
informally and settle such dispute in good faith. However, if this fails to
resolve the dispute, then the differences shall be submitted for arbitration to
three disinterested executive officers of property and casualty insurance
companies incorporated in the United States, one to be chosen by Company, one by
South Pointe, and the third by the two so chosen. A decision of the majority of
the three shall in each case be final. The arbitrators shall be required to
decide matters submitted to them upon the customs and usages of the business in
a spirit of equity rather than of technicalities or legal requirements. Each
party shall pay the expense of its own arbitrator and 50% of the expense of the
third arbitrator. Unless otherwise agreed by the parties, arbitration shall be
conducted in Southfield, Michigan. No arbitration is required with respect to
Premiums due the Company and the Company can proceed with civil action without
arbitration.
     48. If a conflict exists as to which general agency is authorized to
represent an existing or prospective Policyholder with respect to a Policy, the
Policyholder’s written statement designating their agent and the Company’s
general agency shall control.
     49. The Company reserves the right to directly cancel any Policy or binder
at any time. The Company shall notify South Pointe in writing of any such
cancellation.
     50. It is South Pointe’s sole responsibility to notify the insured of
Policy expiration and send notice of nonrenewal when the law requires such a
notice.
     51. Upon request by the Company, South Pointe shall submit to South Pointe
a financial statement of condition.
     52. Michigan law governs this Agreement.
     53. Federal and state financial services privacy laws govern how the
parties must protect the privacy of current and potential Policyholders’
personal nonpublic information. The Company’s “Privacy Policy” is attached to
this Agreement. The Company, South Pointe and all of South Pointe’s sub-agents
will each handle this personal nonpublic information with the standard of care
and confidentiality described in the Privacy Policy, and in compliance with
applicable law. South Pointe and all of South Pointe’s sub-agents will follow
the Privacy Policy in all of its actions on the Company’s behalf. When South
Pointe or one of South Pointe’s sub-agents acts at the Company’s request
concerning a current or potential Policyholder, that party will deal only with
third parties that comply with these privacy laws in the way in which they
handle this personal nonpublic information. Neither South Pointe nor any of its
sub-agents will share personal nonpublic information about the Company’s
Policyholders with any third person

7



--------------------------------------------------------------------------------



 



     54. Upon request by the Company, South Pointe shall sign a UCC financing
statement reflecting the Company’s security interest in the expirations.

                                      NORTH POINTE INSURANCE COMPANY    
 
                       
 
          By:                                   
 
                  B. Matthew Petcoff    
Dated:
    2006             President    
 
                                    SOUTH POINTE FINANCIAL SERVICES, INC.    
 
                       
 
          By:                                   
 
                  John H. Berry    
Dated:
    2006             Treasurer    

8



--------------------------------------------------------------------------------



 



COMMISSION ADDENDUM
     This Addendum is part of and amends the terms of the Managing General
Agency Agreement (“MGA Agreement”) between North Pointe Insurance Company
(“Company”) and South Pointe Financial Services, Inc. (“South Pointe”).
Capitalized terms have the same definitions as are found in the MGA Agreement.
     Unless otherwise determined by the Company on an individual risk basis, the
Company will pay South Pointe the following Commission rates:

              Rate  
All commercial lines business produced through Amelia Underwriters, or its
subagents
  25%    

     These commissions apply to business developed by South Pointe and its
subagents. South Pointe will retain this commission net of the commission paid
to its subagents. Business produced by the Company’s own direct agents is not
governed by this Agreement.

                                      NORTH POINTE INSURANCE COMPANY    
 
                       
 
          By:                                   
 
                  B. Matthew Petcoff    
Dated:
    2006             President    
 
                                    SOUTH POINTE FINANCIAL SERVICES, INC.    
 
                       
 
          By:                                   
 
                  John H. Berry    
Dated:
    2006             Treasurer    

9



--------------------------------------------------------------------------------



 



COMPANY BILLED POLICIES ADDENDUM
     This Addendum is part of and amends the terms of the Managing General
Agency Agreement (“MGA Agreement”) between North Pointe Insurance Company
(“Company”) and South Pointe Financial Services, Inc. (“South Pointe”).
Capitalized terms have the same definitions as are found in the MGA Agreement.
     1. The Company will bill Policyholders for premiums on their Policies on a
direct-bill basis.
     2. South Pointe’s name will be displayed on all Company billings, renewal
policies and renewal certificates, in type no smaller than produced by Company’s
data processing equipment.
     3. The Company will send South Pointe copies of all bills, underwriting
requests, recommendations, audits, cancellation notices and other written
communications that it sends to the insured.
     4. The Company will prepare itemized Commission Statements in accordance
with Company records, which will be sent to South Pointe on a monthly basis.
     5. The balance due shown in a Commission Statement will be paid to South
Pointe not later than 30 days following the date the statement was prepared.
     6. Omission of any item(s) from a monthly statement will not relieve either
party of the responsibility to account for and pay all amounts due the other,
nor will it prejudice the right of either party to collect all such amounts due
from the other.
     7. If the Company uses records relating to the Policies, including names of
Policyholders and expiration dates, for purposes of soliciting the sale of other
insurance products or services, South Pointe will be entitled to a reasonable
commission or fee, where permitted by law, on any resulting sales.
     8. If this Agreement terminates, provided South Pointe is entitled to the
Policies’ expirations and records pursuant to the MGA Agreement, the Company
will notify all Company billed Policyholders at least 30 days prior to renewal
date of its intent not to renew their policies, and will furnish South Pointe a
record of in-force billed Policies, including expiration dates and policy
numbers.

                  NORTH POINTE INSURANCE COMPANY    
 
           
 
  By:        
 
     
 
 B. Matthew Petcoff, President    
 
                SOUTH POINTE FINANCIAL SERVICES, INC.    
 
           
 
  By:        
 
     
 
 John H. Berry, Treasurer    

10